Order filed April 23, 2019.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00201-CV
                                 ___________
    ADVANCED TECHNOLOGY TRANSFER AND INTELLECTUAL
   PROPERTY GROUP, LLC TRUSTEE FOR DIOGU KALU DIOGU II;
    ADVANCED TECHNOLOGY TRANSFER AND INTELLECTUAL
    PROPERTY GROUP, LLC TRUSTEE FOR NNAJA MAYA KALU,
                        Appellants
                                        V.
  FORT BEND COUNTY; LAMAR CONSOLIDATED INDEPENDENT
 SCHOOL DISTRICT; FORT BEND EMERGENCY SERVICE DISTRICT
   NO. 04; TOWN OF FULSHEAR; FORT BEND COUNTY GENERAL
    FUND; FORT BEND COUNTY DRAINAGE DISTRICT, Appellees


                    On Appeal from the 268th District Court
                           Fort Bend County, Texas
                       Trial Court Cause No. 320790268


                                    ORDER
      No reporter’s record has been filed in this case. The official court reporter
for the 268th District Court informed this court that appellant had not made
arrangements for payment for the reporter’s record. On March 27, 2019, the clerk
of this court notified appellant that we would consider and decide those issues that
do not require a reporter’s record unless appellant, within 15 days of notice,
provided this court with proof of payment for the record. See Tex. R. App. P.
37.3(c). Appellant filed no reply.

       Accordingly, we order appellant to file a brief in this appeal within thirty
days of the date of this order. If appellant fails to comply with this order, the court
will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                              PER CURIAM



Panel Consists of Justices Wise, Zimmerer, and Spain.